                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

KImberly Holland,
Parent on behalf of child, M.D.H.,

      Plaintiff,

      V.                                             Case No. 2:17-cv-865


Commissioner of Social Security,                     Judge Michael H. Watson
                                                     Magistrate Judge Vascura
      Defendant.

                                       ORDER


      On November 20,2018, United States Magistrate Judge Vascura, to whom

this case was referred pursuant to 28 U.S.C. § 636(b)(1)(B) and General Order

14-01 for the Southern District of Ohio Eastern Division of Columbus, filed a

Report and Recommendation ("R&R") concerning the disposition of Kimberiy

Holland's ("Piaintiff") Complaint, on behalf of her minor child, M.D.H., in this

Social Security case. The R&R recommended overruling PiaintifTs statement of

errors and affirming the Commissioner's decision. R&R 1, ECF No. 23.

      The R&R notified the parties of their right to file objections to the R&R

pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b). Id.

at 7-8. The R&R further specifically advised the parties that the failure to object

to the R&R within fourteen days would result in a waiver of the right to de novo

review by the District Judge and waiver of the right to appeal the decision of the
District Court. Id. The deadline for filing such objections has passed, and no

objections were filed.

      Having received no objections, the R&R is ADOPTED. PlaintifTs

statement of errors is OVERRULED, and the Commissioner's finding is

AFFIRMED. The Clerk shall enter judgment for the Commissioner and terminate

this case.

      IT IS SO ORDERED.




                                      MICHAEL H. WATSON, JUDGE
                                      UNITED STATES DISTRICT COURT




Case No. 2:17-cv-865                                                   Page 2 of 2
